Name: Commission Regulation (EEC) No 2250/89 of 26 July 1989 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/10 Official Journal of the European Communities 27. 7. 89 COMMISSION REGULATION (EEC) No 2250/89 of 26 July 1989 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, from cereals Q, as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above : Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 14 (4) thereof, Whereas, in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1579/74, the levy on certain processed products must be reduced by an amount equal to the production refund granted in respect of basic products for processing ; Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accordance with Regulation (EEC) No 2742/75 of the Council ( ®), as last amended by Regulation (EEC) No 1009/86 (10), the variable component of the levy on certain processed products must be reduced by the incidence of the produc ­ tion refund granted in respect of basic products intended for processing ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Regulation (EEC) No 2744/75 of the Council of 29 October 1975 on the import and export system for products processed from cereals and rice 0, as last amended by Regulation (EEC) No 1906/87 0, provides that the incidence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies appli ­ cable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manu ­ facture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Regulation (EEC) No 1 579/74 of the Commis ­ sion of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regula ­ tion (EEC) No 486/85 of 26 February 1985 on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ("), as amended by Regulation (EEC) No 967/89 (12) ; Whereas, Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 10, 0714 10 90 and 0714 90 10 originating in certain third countries (13), as amended by Regulation (EEC) No 3837/88 (u), and Council Regulation (EEC) No 885/89 of 5 April 1989 on the arrangements applying to imports for n OJ No L 168, 25. 6. 1974, p. 7. ( ¢) OJ No L 202, 26. 7. 1978, p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p. 57. (10) OJ No L 94, 9 . 4. 1986, p. 6. (") OJ No L 61 , 1 . 3. 1985, p. 4. (1J) OJ No L 103, 15. 4. 1989, p. 1 . (1J) OJ No L 43, 13. 2. 1987, p. 9 . 04) OJ No L 340, 10. 12. 1988, p. 1 . (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 180, 27. 6. 1989, p. 1 . 0 OJ No L 166, 25. 6 . 1976, p. 1 . (&lt;) OJ No .L 177, 24. 6. 1989, p. 1 . 0 OJ No L .281 , 1 . 11 . 1975, p. 65. M OJ No L 182, 3 . 7. 1987, p. 49. 27. 7. 89 Official Journal of the European Communities No L 216/11 tion (EEC) No 1676/85 (4), as last amended by Regula ­ tion (EEC) No 1636/87(0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, 1989 of products falling within CN codes 071410 91 , 071410 99, 0714 90 11 and 0714 90 19 originating in third countries which are not members of the GATT, other than China (*), lay down the terms on which the import levy is limited to 6 % ad valorem ; Whereas Regulation (EEC) No 2730/75 of the Council of 29 October 1975 on glucose and lactose (2), as amended by Regulation (EEC) No 222/88 (3), stipulates that the treatment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 170230 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas to ensure that the provision in ques ­ tion is properly applied these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3(1 ) of Council Regula HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 7 . 4. 1989, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 20 . (3) OJ No L 28, 1 . 2. 1988, p. 1 . (4) OJ No L 164, 24. 6. 1985, p . 1 . n OJ No L 153, 13 . 6. 1987, p. 1 . No L 216/ 12 Official Journal of the European Communities 27. 7. 89 ANNEX to the Commission Regulation of 26 July 1989 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal Third countries(other than ACP or OCT) ACP or OCT 0714 10 10 (') 36,42 108,23 103,40 071410 91 33,40 105,21 103,40 071410 99 36,42 108,23 103,40 0714 9011 33,40 105,21 103,40 (3) 0714 90 19 36,42 108,23 103,40 (3) 1102 20 10 67,80 243,14 237,10 1102 20 90 38,02 137,37 134,35 1102 30 00 3,02 81,20 78,18 1102 90 10 66,16 195,42 189,38 1102 90 30 50,68 157,28 151,24 1102 90 90 56,42 146,16 143,14 1103 12 00 50,68 157,28 151,24 1103 13 11 67,80 243,14 237,10 1103 13 19 67,80 243,14 237,10 1103 13 90 38,02 137^7 134,35 1103 1400 3,02 81,20 78,18 1103 19 10 82,95 210,92 204,88 1103 19 30 66,16 195,42 189,38 1103 19 90 56,42 146,16 143,14 1103 21 00 32,99 196,93 190,89 1103 29 10 82,95 210,92 204,88 1103 29 20 66,16 195,42 18938 1103 29 30 50,68 157,28 151,24 1103 29 40 67,80 243,14 237,10 1103 29 50 3,02 81,20 78,18 1103 29 90 56,42 146,16 143,14 1104 11 10 37,09 110,33 107,31 110411 90 72,84 216,46 210,42 110412 10 28,32 88,72 85,70 1104 12 90 55,64 174,08 168,04 110419 10 32^9 196,93 190,89 110419 30 82,95 210,92 204,88 110419 50 67,80 243,14 237,10 110419 91 6,04 138,79 132,75 1104 19 99 100,27 258,63 252,59 110421 10 56,46 17136 168,34 1104 21 30 56,46 171,36 168,34 1104 21 50 89,54 269,07 263,03 1104 21 90 37,09 110,33 107,31 1104 22 10 47,66 154,26 151,24 1104 22 30 47,66 154,26 151,24 110422 50 42,70 137,45 134,43 1104 22 90 28,32 88,72 85,70 1104 23 10 57,92 213,77 210,75 1104 23 30 57,92 213,77 210,75 1104 23 90 38,02 137,37 134,35 27. 7. 89 Official Journal of the European Communities No L 216/13 (ECU/tonne) CN code Import levies Portugal Third countries(other than ACP or OCT) ACP or OCT 1104 29 10*10 (4) 22,93 144,07 141,05 1104 29 10*20 0 59,85 154,40 151,38 1104 29 10*30 ( «) 86,78 227,55 224,53 1104 29 10*40f) 86,78 227,55 224,53 1104 29 10*90 (g) 86,78 227,55 224,53 1104 29 30*10 (4) 26,97 172,70 169,68 1104 29 30*20 0 71,39 185,13 182,11 1104 29 30*30 0 86,78 227,55 224,53 1104 29 30*40f) 8$,78 227,55 224,53 11 04 29 30*90 (8) 86,78 227,55 224,53 1104 29 91 18,29 111,19 108,17 1104 29 95 46,60 119,12 116,10 1 104 29 99 56,42 146,16 143,14 1104 30 10 17,27 85,58 79,54 1104 30 90 31,77 104,83 98,79 1106 20 10 36,42 108,23 101,58 0 1106 20 91 75,79 232,62 208,44 0 1106 20 99 75,79 232,62 208,44 0 1107 10 11 37,53 199,65 188,77 1107 10 19 30,79 151,93 141,05 1107 10 91 70,33 198,15 (2) 187,27 1107 10 99 55,30 150,81 139,93 1107 20 00 62,65 173,96 0 163,08 1108 11 00 53,48 253,86 233,31 1108 12 00 75,79 232,62 212,07 1108 13 00 75,79 232,62 212,07 1108 14 00 75,79 232,62 106,03 1108 19 10 30,83 142,93 112,10 1108 19 90 75,79 232,62 106,03 0 1109 00 00 241,22 605,54 424,20 1702 30 51 168,77 _ 373,33 276,61 1702 30 59 121,73 278,56 212,07 1702 30 91 168,77 373,33 276,61 1702 30 99 121,73 278,56 212,07 1702 40 90 121,73 278,56 212,07 1702 90 50 121,73 278,56 212,07 - 1702 9075 172,20 386,50 289,78 1702 90 79 118,98 268,02 201,53 2106 90 55 121,73 278,56 212,07 2302 10 10 17,58 54,02 48,02 2302 10 90 30,80 108,89 102,89 2302 20 10 17,58 54,02 48,02 2302 20 90 30,80 108,89 102,89 2302 30 10 17,58 54,02 48,02 2302 30 90 30,80 108,89 102,89 2302 40 10 17,58 54,02 48,02 2302 40 90 30,80 108,89 102,89 2303 10 11 249,96 444,78 '263,44 No L 216/14 27. 7. 89Official Journal of the European Communities (') 6 % ad valorem, subject to certain conditions. (J) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 11 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (4) TARIC code : wheat (*) TARIC code : rye. O TARIC code : millet. f) TARIC code : sorghum. O TARIC code : others.